Name: 2000/173/EC: Commission Decision of 16 February 2000 amending Decision 95/124/EC establishing the list of approved fish farms in Germany (notified under document number C(2000) 378) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  health;  documentation;  fisheries
 Date Published: 2000-02-29

 Avis juridique important|32000D01732000/173/EC: Commission Decision of 16 February 2000 amending Decision 95/124/EC establishing the list of approved fish farms in Germany (notified under document number C(2000) 378) (Text with EEA relevance) Official Journal L 055 , 29/02/2000 P. 0074 - 0076COMMISSION DECISIONof 16 February 2000amending Decision 95/124/EC establishing the list of approved fish farms in Germany(notified under document number C(2000) 378)(Text with EEA relevance)(2000/173/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products(1), as last amended by Directive 98/45/EC(2), and in particular Article 6 thereof,Whereas:(1) The Member States may obtain the status of approved farm free of infectious haematopoietic necrosis (IHN) and viral haermorrhagic septicaemia (VHS) for fish farms located in zones which are non-approved in respect of IHN and VHS.(2) The list of approved fish farms in Germany was established by Commission Decision 95/124/EC(3), as last amended by Decision 1999/521/EC(4).(3) Germany, by letter of 17 September 1999, submitted to the Commission the justifications for obtaining the status of approved farm in a non-approved zone in respect of IHN and VHS for certain fish farms situated in Lower Saxony and Baden-WÃ ¼rttemberg, as well as the national rules ensuring compliance with the requirements for maintenance of the approved status.(4) The Commission and the Member States examined the justifications notified by Germany for each farm.(5) The result of this examination is that the farms concerned meet the requirements of Article 6 of Council Directive 91/67/EEC.(6) Therefore, the farms in question are eligible for the status of approved farm situated in a non-approved zone.(7) Those farms should be added to the list of farms which have already been approved.(8) Germany, by letter of 15 September 1999, informed the Commission that the farm "Hattop" situated in Thuringia, which is listed in the Annex to Decision 95/124/EC, has ceased operation.(9) This farm shall, therefore, be withdrawn from the list of approved farms.(10) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 95/124/EC is hereby replaced by the Annex hereto.Article 2This Decision is addressed to the Member States.Done at Brussels, 16 February 2000.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 46, 19.2.1991, p. 1.(2) OJ L 189, 3.7.1998, p. 12.(3) OJ L 84, 14.4.1995, p. 6.(4) OJ L 199, 30.7.1999, p. 73.ANNEXI. FARMS IN LOWER SAXONY1. Jochen Moeller Fischzucht Harkenbleck D - 30966 Hemmingen-Harkenbleck2. Versuchsgut Relliehausen der UniversitÃ ¤t GÃ ¶ttingen (hatchery only)D - 37586 Dassel3. Dr. R. Rosengarten Forellenzucht Sieben Quellen D - 49124 GeorgsmarienhÃ ¼tte4. Klaus KrÃ ¶ger Fischzucht Klaus KrÃ ¶ger D - 21256 Handeloh WÃ ¶rme5. Ingeborg Riggert-Schlumbohm Forellenzucht W. Riggert D - 29465 Schnega6. Volker Buchtmann Fischzucht Nordbach D - 21441 Garstedt7. Sven Kramer Forellenzucht Kaierde D - 31073 Delligsen8. Hans-Peter Klusak Fischzucht GrÃ ¶negau D - 49328 MelleII. FARMS IN THURINGIA1. Firma Tautenhahn D - 98646 Trostadt2. ThÃ ¼ringer Forstamt LeinefeldeFischzucht WorbisD - 37327 Leinefelde3. Fischzucht Salza GmbH D - 99734 Nordhausen-Salza4. Fischzucht KindelbrÃ ¼ck GmbH D - 99638 KindelbrÃ ¼ck5. Forellenhof Wichmar D - 07774 Wichmar6. Reinhardt Strecker Forellenzucht OrgelmÃ ¼hle D - 37351 DingelstadtIII. FARMS IN BADEN-WÃ RTTEMBERG1. Heiner Feldmann Riedlingen/Neufra D - 88630 Pfullendorf2. Walter Dietmayer Forellenzucht Walter Dietmayer, Hettingen D - 72501 Gammertingen3. Heiner Feldmann Bad Waldsee D - 88630 Pfullendorf4. Heiner Feldmann Bergatreute D - 88630 Pfullendorf5. Oliver Fricke Anlage Wuchzenhofen, BoschenmÃ ¼hle D - 87764 Mariasteinbach Legau 13 1/26. Peter Schmaus Fischzucht Schmaus, Steinental D - 88410 Steinental/Hauerz7. Josef Schnetz FenkenmÃ ¼hle D - 88263 Horgenzell8. Erwin Steinhart Quellwasseranlage Steinhart, Hettingen D - 72513 Hettingen9. Hugo Strobel Quellwasseranlage Otterswang, SÃ ¤gmÃ ¼hle D - 72505 Hausen am Andelsbach10. Reinhard Lenz Forsthaus, GaimÃ ¼hle D - 64759 Sensbachtal11. Peter Hofer Sulzbach D - 78727 Aisteig/Oberndorf12. Stephan Hofer Oberer Lautenbach D - 78727 Aisteig/Oberndorf13. Stephan Hofer Unterer Lautenbach D - 78727 Aisteig/Oberndorf14. Stephan Hofer Schelklingen D - 78727 Aistaig/Oberndorf15. Hubert Schuppert Brutanlage: Obere FischzuchtMastanlage: Untere FischzuchtD - 88454 Unteressendorf16. Johannes Dreier Brunnentobel D - 88299 Leutkich/Hebrazhofen17. Peter StÃ ¶rk Wagenhausen D - 88348 Saulgau18. Erwin Steinhart Geislingen/St . D - 73312 Geislingen/St .19. Joachim Schindler Forellenzucht LohmÃ ¼hle D - 72275 Alpirsbach20. Heribert Wolf Forellenzucht Sohnius D - 72160 Horb-Diessen21. Claus Lehr Forellenzucht Reinerzau D - 72275 Alpirsbach-Reinerzau22. Hugo Hager Bruthausanlage D - 88639 Walbertsweiler23. Hugo Hager Waldanlage D - 88639 Walbertsweiler24. Gumpper und StÃ ¶ll GmbHForellenhof RÃ ¶ssle, HonauD - 72805 Liechtenstein25. Ulrich Ibele Pfrungen D - 88271 Pfrungen26. Hans Schmutz Brutanlage 1, Brutanlage 2, Brut- und Setzlingsanlage 3 (Hausanlage) D - 89155 Erbach27. Wilhelm Drafehn Obersimonswald D - 77960 Seelbach28. Wilhelm Drafehn Brutanlage Seelbach D - 77960 Seelbach29. Franz Schwarz Oberharmersbach D - 77784 Oberharmersbach30. Meinrad Nuber Langenenslingen D - 88515 Langenenslingen31. Anton SpieÃ  HÃ ¶hmÃ ¼hle D - 88353 KiÃ leg32. Karl Servay Osterhofen D - 88339 Bad Waldsee33. Kreissportfischereiverein Biberach Warthausen D - 88400 Biberach34. Hans Schmutz Gossenzugen D - 89155 Erbach35. Reinhard RÃ ¶sch Haigerach D - 77723 Gengenbach36. Harald Tress Unterlauchringen D - 79787 Unterlauchringen37. Alfred TrÃ ¶ndle Tiefenstein D - 79774 Albbruck38. Alfred TrÃ ¶ndle Unteralpfen D - 79774 Unteralpfen39. Peter Hofer Schenkenbach D - 78727 Aisteig/Oberndorf40. Heiner Feldmann Bainders D - 88630 Pfullendorf41. Andreas Zordel Fischzucht Im GÃ ¤nsebrunnen D - 75305 NeuenbÃ ¼rgIV. FARMS IN NORTH RHINE-WESTPHALIA1. Wolfgang Lindhorst-Emme Hirschquelle D - 33758 Schloss Holte-Stukenbrock2. Wolfgang Lindhorst-Emme Am Oelbach D - 33758 Schloss Holte-Stukenbrock3. Hugo Rameil und SÃ ¶hne SauerlÃ ¤nder Forellenzucht D - 57368 Lennestadt-GleierbrÃ ¼ck4. Peter Horres Ovenhausen, JÃ ¤tzer MÃ ¼hle D - 37671 HÃ ¶xterV. FARMS IN BAVARIA1. Gerstner Peter ( Forellenzuchtbetriebe Juraquell ) Wellheim D - 97332 Volkach